Case 4:18-cv-00792-ALM Document 426 Filed 07/13/20 Page 1 of 2 PageID #: 13544




                               United States District Court
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

    DOMAIN PROTECTION, LLC,                                 §
              Plaintiff,                                    §
    v.                                                      §   Civil Action No. 4:18-cv-792
                                                            §   Judge Mazzant
    SEA WASP, LLC, ET. AL.                                  §
               Defendants.                                  §

                              MEMORANDUM OPINION AND ORDER

         Pending before the Court is Plaintiff Domain Protection LLC’s Motion to Modify

Judgment (Dkt. #412). Having considered the motion and the relevant pleadings, the Court finds

that Domain Protection’s Motion is DENIED.

         Motions to reconsider serve a very limited purpose: “to permit a party to correct manifest

errors of law or fact, or to present newly discovered evidence.” Krim v. pcOrder.com, Inc., 212

F.R.D. 329, 331 (W.D. Tex. 2002) (citations omitted). Mere disagreement with a district court’s

order does not warrant reconsideration of that order. Id. at 332. A party should not restate, recycle,

or rehash arguments that were previously made. Id. District court opinions “are not intended as

mere first drafts, subject to revision and reconsideration at a litigant’s pleasure.” Verdin v. Fed.

Nat’l. Mortg. Ass’n, No. 4:10-cv-590, 2012 WL 2803751, at *1 (E.D. Tex. July 10, 2012) (citations

omitted). The Court already considered Domain Protection’s argument and found it unpersuasive.

The Court’s preliminary injunction ordered Sea Wasp to undo any changes to the Domain Names’

nameserver records. This meant that Sea Wasp was ordered to return any converted Domain

Names to Domain Protection. Sea Wasp complied with that mandate.1 Domain Protection’s

request is accordingly denied.


1
  As the Court previously stated, “should Sea Wasp reinstitute an executive lock on the Domain Names in an
impermissible manner, Domain Protection will be well within its right to file a new action seeking another injunction”
(Dkt. #402)
    Case 4:18-cv-00792-ALM Document 426 Filed 07/13/20 Page 2 of 2 PageID #: 13545
.



          It is therefore ORDERED that Plaintiff Domain Protection LLC’s Motion to Modify

    Judgment (Dkt. #412) is hereby DENIED.

          SIGNED this 13th day of July, 2020.




                                     ___________________________________
                                     AMOS L. MAZZANT
                                     UNITED STATES DISTRICT JUDGE




                                                2
